Citation Nr: 0925453	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental trauma for 
purposes of compensation and treatment.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from September 1986 to 
September 1990.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for dental trauma.


REMAND

A review of the Veteran's service treatment records reveals 
that the Veteran entered active military service with no 
missing teeth according to his July 1986 entrance 
examination.  The remarks state that the Veteran's teeth were 
acceptable.  The Veteran's separation examination shows that 
he was missing teeth number 1, 16, 17, and 32.  The 
separation examination does not indicate that any dental work 
had been done on the Veteran's teeth while on active service.  
The remarks state that that it was a type 2 exam, and that 
the Veteran was class I qualified.

The Veteran contends that he experienced dental trauma when 
he was assaulted in 1988 or 1989 while on active service.  He 
stated that he was hit in the face with a blunt object and 
that four upper teeth and one lower tooth were fractured by 
the blow.  He claims that three of them, the upper front 
ones, were broken off about halfway.  The other two were less 
badly broken.  The Veteran stated that he was taken to 
Brotman Hospital in Culver City for suturing of the facial 
wounds and the next day he saw a dentist at the nearest Naval 
hospital.  He also claims that dental work was done at Pearl 
Harbor.  

In a response to a search for the Veteran's dental records, 
dated November 2006, the Nation Personnel Records Center 
(NPRC) stated that the "Meds are not retired at code 13."  
38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA 
continue any attempts to get federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  If the records are 
unavailable, VA must notify the Veteran of the identity of 
the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e) (2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should contact the NPRC to 
determine whether there are any possible 
alternative locations to search before 
the Veteran's dental records can be 
declared missing.  If additional efforts 
to obtain the service dental records are 
unsuccessful, the Veteran should be so 
notified and given an opportunity to 
respond.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



